Citation Nr: 1446354	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.
 
2. Entitlement to service connection for a right ear hearing loss disability.
 
3. Entitlement to service connection for a left ear hearing loss disability.
 
4. Entitlement to service connection for tinnitus.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the claims to reopen.

The Board notes that the Veteran was scheduled for a Board hearing in September 2012, however, the Veteran failed to report for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2013). 

On an Appeal Certification to BVA Worksheet, the RO noted that the Veteran's claim for bilateral hearing loss was withdrawn.  However, the Veteran filed a notice of disagreement (NOD) as to this issue in February 2011 and perfected a timely appeal in February 2012 after the RO's issuance of a December 2011 statement of the case (SOC).  Although he included a statement in support limited to his tinnitus claim, he checked that he wanted to appeal all of the issues listed in the SOC, to include bilateral hearing loss.  Thus, the issue of entitlement to service connection for bilateral hearing loss is before the Board.

In February 2011, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO denied the claim in November 2011.  The Veteran submitted a timely NOD in February 2012, but did not perfect an appeal after the RO's issuance of an April 2012 SOC.  No other communication has been received that may be construed as an appeal to the Board as to his claim for PTSD.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2013) (concerning the requirements to perfect an appeal to the Board).  As such, the only matters currently before the Board are as stated on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  In October 2007, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran did not perfect a timely appeal. 

2.  Evidence relevant to the Veteran's claims received since the October 2007 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims of bilateral hearing loss and tinnitus; and, is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claims.

3. Right ear hearing loss was not manifested during service, sensorineural right ear hearing loss was not exhibited within the first post service year, and current right ear hearing loss is not otherwise related to the Veteran's active service.
 
4. Competent and credible medical and lay evidence reflects that the Veteran's tinnitus is the result of excessive noise exposure during active duty service.


CONCLUSIONS OF LAW

1. The October 2007 rating decision denying the claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
2.  Evidence received since October 2007 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for establishing service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.385, 3.307, 3.309 (2013).
 
4. Resolving doubt in favor of the Veteran, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For the reasons explained below, the Board is reopening service connection for bilateral hearing loss and tinnitus, based on findings of new and material evidence.  With regard to the claim for service connection for tinnitus, this decision constitutes a full grant of the benefits sought on appeal with regard to this claim; therefore, no further discussion regarding VCAA notice or assistance duties is required regarding these issues.

Additionally, the Board is remanding the issue of service connection for left ear hearing loss for further evidentiary development.  Accordingly, no further discussion of VCAA notice or assistance is required regarding this issue.

Regarding the VCAA notice requirements for the underlying claim for service connection for right hearing loss, the Board finds that all notification and development action needed to arrive at a decision as to the claim decided herein has been accomplished.  Through July 2007 and October 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA treatment records, private medical records, and statements from the Veteran.  In addition, the Veteran had the opportunity to testify before the Board in September 2012, but failed to report for this hearing.

The Veteran has also been afforded a VA medical examination for his claimed disorder, in December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on an examination of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 
In July 2007, the Veteran filed his first claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Such were denied in an October 2007 rating decision.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely notice of appeal as to his claims for bilateral hearing loss and tinnitus.  Additionally, no evidence pertaining to the Veteran's claimed disabilities was either physically or constructively received within one year of the October 2007 final rating decision and the decision therefore became final.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed the current claims in September 2009.  Newly received evidence includes private treatment records, a December 2011 VA examination and lay statements submitted by the Veteran and his wife.  The Board finds that the evidence is "new" within the meaning of 38 C.F.R. § 3.156, as it has not been previously considered, and it is material as it demonstrates a current diagnosis of bilateral hearing loss and tinnitus.  As new and material evidence has been presented, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  (The underlying service connection claim for left ear hearing loss is addressed in the remand section below).

Governing Law and Regulations

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right Ear Hearing Loss

The Veteran maintains that he has hearing loss in his right ear as a result of his exposure to loud noises and sounds while serving as a missile crewman.  Specifically, he alleges that he was exposed to weapons being discharged, aircraft, and to other acoustic trauma at the firing range without hearing protection.  

Turning to the Veteran's service treatment records, at the January 1966 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran denied having a medical history of ear trouble.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
5 (15)
10 (15)
LEFT
0 (15)
-5 (5)
-5 (5)
35 (45)
50 (55)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]

The Board finds that the audiometric readings at enlistment show that hearing loss of the right ear did not pre-exist his period of service.  Therefore, the Veteran is presumed to have been in sound condition at entry to service in June 1966.

At the August 1968 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NR
10 (15)
LEFT
-5 (10)
-5 (5)
5 (15)
NR
15 (20)

The Board finds that the audiometric test results at separation revealed findings of normal hearing at separation for VA purposes.

Service records reflect that his military occupational specialty (MOS) was that of a missile crewman.  According to the Veteran, he was subject to firing his weapon without hearing protection countless times, as well as being exposed to heavy weapons fire during training, also without hearing protection.  See, e.g., VA Form-9.  

The earliest post-service evidence of hearing loss is a March 2009 private treatment record reflecting hearing loss in the right ear.  

During a December 2011 VA audiological examination, testing revealed bilateral hearing loss for VA compensation purposes.  The diagnosis was right ear sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was as less likely than not caused by or a result of acoustic trauma during service.  The audiologist observed that the entrance and separation evaluations of the right ear were within normal limits.  The examiner further noted that the Veteran had worked at a Texaco plant for 32 years and opined that his hearing loss was more than likely than not related to his civilian noise exposure.

While the lack of in-service findings of complaints or diagnosis of right ear hearing loss in service does not preclude a finding of service connection, right ear hearing loss was not shown until March 2009, thus over 40 years after separation from service.  The Board finds an absence of any subjective complaints of right ear hearing loss for decades after discharge from service or of persistent symptoms of right ear hearing loss between service-discharge and his 2007 claim, and an absence of any objective evidence of hearing loss for over 40 years after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of right ear hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the Board finds persuasive the examiner's conclusion that civilian occupational noise exposure more likely than not contributed to the Veteran's hearing loss and accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Here, the examiner opined that it was less likely as not that hearing loss was caused by or a result of military acoustic trauma.  The examiner's observation that right ear audiometry test results were normal upon entrance and discharge supports the conclusion.  There is also no contrary opinion of record.

The Board acknowledges the Veteran's belief that his right ear hearing loss is related to in-service noise exposure and his assertion that while he worked at a Texaco plant for 32 years he used hearing protection.  See February 2012 VA Form-9.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and finds his statements of noise exposure credible based on his experiences of serving as a rifleman.  The Board concedes that the Veteran had noise exposure during his military service.  However, the Veteran is not competent to provide an opinion that his current right ear hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his right ear hearing acuity was normal during service.  The VA audiologist was aware of the Veteran's in-service noise exposure per review of the claims folder, but concluded that his right ear hearing loss was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA audiologist, which reflect that his right ear hearing loss is not due to noise exposure in service.

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385. 

The negative clinical and documentary evidence of right ear hearing loss post service for decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997). 

The question involved regarding causation is medical in nature.  As discussed above, the medical opinions of the VA audiologist (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) were negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence regarding the claimed right ear hearing loss.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for right ear hearing loss.

Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran maintains that he was exposed to extreme noises and sounds, to include weapons being discharged and aircrafts, while serving as a missile crewman in service without hearing protection.  The Veteran contends that he has had ringing in his ears since service.  See, February 2012 VA Form-9.  The Veteran's wife also submitted a statement that the Veteran has complained of ringing in his ears since he was discharged from military service.  See, May 2010 statement.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). 

The Board finds that the Veteran's statements in this case are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD-214 confirms that his MOS was that of a missile crewman.  Thus, the Board concludes that the Veteran sustained acoustic trauma during active service.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Post-service treatment records prior to 2011 also do not show complaints of tinnitus.  In December 2011, the Veteran was afforded a VA audiological evaluation.  The VA examiner noted the Veteran's complaints of recurrent tinnitus and that he reported constant bilateral tinnitus during and since active duty.  The examiner opined that the Veteran's tinnitus is less likely than not related to his military noise exposure.  She reasoned that the Veteran worked 32 years after service in a Texaco plant and that his tinnitus is more likely than not related to his civilian noise exposure.  

However, in his February 2012 VA Form-9, the Veteran disputed this medical opinion stating that while working in the Texaco plant for 32 years, he was provided hearing protection and used it.  He also stated that the ringing in his ears has been "non-stop" since his discharge from the Army.  According to the Veteran, he did not complain about it at the time of discharge because he "did not know any better" and wanted to "expedite [his] discharge date." 

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision. 
Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102.
ORDER

New and material evidence has been received, and the claims for entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl, 21 Vet. App. at 124.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  See 38 C.F.R. § 3.159(c)(4) (2013).  

In the instant case, the Veteran contends that his left ear hearing loss is the result of exposure to noise during service.  The Veteran's military records reflect that his military occupational specialty (MOS) was that of a missile crewman.  Specifically, the Veteran asserts that he was subject to firing his weapon without hearing protection countless times, as well as being exposed to heavy weapons fire during training, also without hearing protection.  See, e.g., VA Form-9.  

Upon VA examination in December 2011, a VA audiologist found that the Veteran's left ear hearing loss existed prior to service and was aggravated beyond the normal progression in service.  However, the VA audiologist also found that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in service, reasoning that testing revealed normal hearing at discharge and noting that the left ear earing had actually improved from enlistment.  The audiologist further found that such indicated that he enlisted with a temporary shift in his hearing possibly due to civilian noise exposure or there was an issue with earphone placement.  This opinion is internally inconsistent in that the audiologist found that the Veteran's pre-existing left ear hearing loss was aggravated beyond the normal progression in service and that there was an improvement in his hearing from enlistment to discharge.  The opinion also appears to suggest that this left ear hearing loss both pre-existed service and did not pre-exist service.  In light of this inconsistency, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the December 2011 VA examiner for an addendum opinion.  If the examiner who drafted the December 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

With regards to the Veteran's left ear hearing loss, did such clearly and unmistakably pre-exist his service? 

(i) If so, is there clear and unmistakable evidence that the pre-existing hearing loss did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's left ear hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease?

(ii) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service? 

In providing the foregoing opinions, the examiner should specifically address the Veteran's entrance audiometric examination, which appears to show left ear hearing loss, as well as the Veteran's contentions regarding his in-service noise exposure.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

A detailed rationale for all opinions given should be provided. 

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3. If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


